DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment of 12/12/2019 is noted.

Priority
This application is a 371 of PCT/EP2018/066459 filed 06/20/2018 and further claims the benefit of foreign application DE 10 2017 210 222.5 filed 06/20/2017.

Claim Objections
Claims 1-15 are objected to because of the following informalities:
Claim 1 comprises the phrase, “Method for producing…” (line 1) which should instead read, “A method for producing…” to better conform with traditional “method” type claim language.
Claims 2-15 comprise the phrase, “Method according to claim…” (line 1) which should instead read, “The method according to claim…” to better conform with traditional “method” type claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea or mental process without significantly more. The claim(s) recite(s), “Method for producing a two-dimensional whole image of a recording region captured by means of a plurality of individual images…” with steps of, “captur[ing],” “determining” and “creating,” which are seen as a concept performed in the human mind or a mental process. This judicial exception is not integrated into a practical application because the claims simply recite a method of producing an image without any implicit or explicit recitation of any sort of actual device/circuit/hardware/machine performing the actual process.. The lack of any actual machine/device/circuit/processor/etc. performing such a method allows for interpretation that the process is performed via one’s mind since the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception due to any lack of actual output/production of result/etc.  The claims solely perform a “creation” of data without any actual usage/output/display/etc. of data thus there is no element that amounts to significantly more than the abstract idea itself.  Note, claim 15 is NOT included in this rejection since claim 15 specifically recites the usage of a “camera” to actually capture individual images and thus relates at least the action of “capturing” to a practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, claim 1 comprises the language, “and/or” (see for example line 6) which itself is an indefinite term as it fails to particularly point out and distinctly claim which of “and” or “or” the term is meant to signify.  For example, the claim uses the claim to define, “…the plurality of pixels having at least one color value and/or at least one gray value,” (lines 5-6).  In this example usage, it is unclear as to whether the term is meant to signify the plurality of pixels having at least one color value “and” at least one gray value or the plurality of pixels having at least one color value “or” at least one gray value.  One of ordinary skill in the art would not be inclined to deduce from the claim language as to what Applicant means by the term thus, the Examiner deems the term and claim fail to particularly point out and distinctly claim that which Applicant regards as the invention.  For prior art rejection and claim interpretation purposes, the Examiner will interpret the term to signify its broadest meaning which in this case is, the “or” option.  Note, claims 2-15 depend upon affected claim 1 and are therefore at least inherently included in this rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popilka et al. (U.S. Publication 2014/0365140) and Shechtman et al. (U.S. Patent 8,811,771).
In reference to claim 1, Popilka et al. discloses a method for producing a two-dimensional whole image of a recording region captured by means of a plurality of individual images (see paragraphs 1, 7, 59 and Figures 1 and 5 wherein Popilka et al. discloses a method of recording a plurality of three dimensional images of a reference object from different directions, by means of a measuring system, to form an overall two-dimensional image.  Note, it is clear that since Popilka et al. discloses capturing 3D images and forming an overall image that is 2D as displayed on the display, at least shown by #54 of Figure 5.),
wherein each individual image captures a subregion of the recording region from its own viewing direction and its own distance to the subregion (see paragraphs 7-11, 25, 55 and Figure 1 wherein Popilka et al. discloses capturing multiple three dimensional images along/around a reference object using a turn table, which are taken from different image directions thus resulting in each image having different distances.  Note, it is clear from at least Figure 1 that each image 
wherein each individual image includes a plurality of pixels having at least one color value and/or at least one gray value (see paragraphs 7-11, 17 and Figure 1 wherein Popilka et al. explicitly discloses capturing the images using a camera with parameters including those involving pixel coordinates thus, the Examiner interprets the images to at least inherently comprise “pixels having at least one color value.”  Note, the Examiner points to the above 35 USC 112 rejection regarding the interpretation of the “and/or” term.  Popilka et al. further explicitly discloses the invention based upon “colored fringe projection” methods and thus the Examiner interprets images captured at least inherently comprise “color.”)
wherein the respective subregion captured in each individual image overlaps at least one subregion in at least one respective further individual image (see paragraphs 11, 34, 40, 55 and #7 of Figure 1 wherein Popilka et al. discloses capturing the images such that they have overlapping regions with respective to one another.),
wherein a spatial orientation of a main image plane of each individual image relative to a main image plane of the respective further individual image is determined on the basis of the overlap of the respectively captured subregions (see paragraphs 11, 40 and Figure 1 wherein Popilka et al. discloses that by capturing overlapping images, each image is registered with the preceding image and that the images are taken while the reference object is rotated on a turn table thus at least inherently setting an image plane of each image taken relative to “a spatial orientation” of the reference object.) and
wherein at least a plurality of the individual images are combined with one another in accordance with the respective determined spatial orientations to form the whole image (see 
wherein the method comprises the steps of:
determining the spatial orientation of the main image plane of each individual image relative to the main image plane of the further individual image by optimizing a quality value (see paragraphs 8, 15, 55 and 59 wherein Popilka et al. explicitly discloses computing measuring errors which comprise of a calibration and registration error between the captured images.  Popilka et al. explicitly describes such errors with reference to image “quality” and thus the Examiner interprets such error as equivalent to Applicant’s “quality value.”), wherein for a first relative spatial orientation to at least one first pixel in the main image plane of the individual image, a pixel corresponding to the orientation is determined in the main image plane of the further individual image,
creating a comparison value for the respective color values and/or gray values of the pixel of the individual image and the corresponding pixel of the further image (see paragraphs 8, 15, 55 and 59 wherein Popilka et al. explicitly discloses computing measuring errors which comprise of a calibration and registration error between the captured images.  The Examiner interprets specifically the registration errors, determined between the capturing of individual images in Popilka et al., equivalent to Applicant’s “comparison value(s).”),,
creating a quality value from the at least one comparison value, wherein the quality value is at least approximated to a specified target value by changing the relative spatial orientation of the main image plane of the individual image to the main image plane of the further individual image, wherein at least one pair of pixels having a pixel of the individual 
wherein the whole image area is the surface of a torus (see paragraph 55 and Figures 1 and 5 wherein Popilka et al. explicitly discloses the reference object shaped like a ring formed from multiple models of teeth and further defined comprising of a maxilla and mandible of teeth.).
	Although Popilka et al. does disclose forming an overall image using an error of registration of overlapping-captured images, the images captured via a dental camera and thus at least inherently comprising pixels, Popilka et al. does not explicitly disclose utilizing color or gray pixels in computing the quality/error registration techniques.  Shechtman et al. discloses systems, methods and computer-readable storage media for performing content based transitions between images (see column 1, lines 53-55).  Shechtman et al. discloses the invention analyzing images to extra image metadata, determining edges in the image and aligning images for display transitions using overlapping regions (see column 15, lines 30-58 and Figures 3 and 8).  Shechtman et al. explicitly discloses utilizing the different in colors of pixels to compute a transition score, determining how to best align the images based upon colors of edge pixels (see 
In reference to claim 2, Popilka et al. and Shechtman et al. disclose all of the claim limitations as applied to claim 1 above.  Popilka et al. discloses capturing multiple three dimensional images along/around a reference object using a turn table, which are taken from different image directions thus resulting in each image having different distances (see paragraphs 7-11, 25, 55 and Figure 1).  Popilka et al. explicitly discloses capturing the images using a dental camera with parameters including those involving pixel coordinates and the invention further based upon “colored fringe projection” methods and thus the Examiner interprets images captured at least inherently comprise “color” (see paragraphs 7-11, 17, 55 and Figure 1).
In reference to claim 3, Popilka et al. and Shechtman et al. disclose all of the claim limitations as applied to claim 1 above.  Popilka et al. discloses capturing multiple three dimensional images along/around a reference object using a turn table, which are taken from different image directions thus resulting in each image having different distances (see paragraphs 7-11, 25, 55 and Figure 1).  Popilka et al. discloses that the images are registered with one another one-by-one and then combined into one overall image of the entire reference object (see paragraphs 55, 59 and #54 of Figure 5).  Note, it is clear that in order for the images to be registered to each other one-by-one in Popilka et al., they therefore must at least inherently be projected into an image plane of the combined images preceding.  In other words, each 
In reference to claim 12, Popilka et al. and Shechtman et al. disclose all of the claim limitations as applied to claim 1 above.  Although Popilka et al. does disclose the captured images as overlapping as well as Shechtman et al. who also discloses transitioning images with overlapping regions, neither of the cited prior art explicitly disclose that the images overlap by at least 30%.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement the capture of images such that their overlapping amount is at least 30%.  Applicant has not disclosed that specifically setting the minimum overlapping amount to 30% provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of the combination of Popilka et al. and Shechtman et al. because the exact amount of image overlap decided upon is a matter of engineering design choice as preferred by the inventor or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify the combination of Popilka et al. and Shechtman et al. to obtain the invention as specified in claim 12.
In reference to claim 13, Popilka et al. and Shechtman et al. disclose all of the claim limitations as applied to claim 1 above.  Shechtman et al. explicitly discloses one of the image display transitions to include cross fades, either uniform or non-uniform (see column 2, lines 35-49).
In reference to claim 15, Popilka et al. and Shechtman et al. disclose all of the claim limitations as applied to claim 1 above.  Popilka et al. explicitly discloses capturing the images using a dental camera with parameters including those involving pixel coordinates (see paragraphs 7-11, 17, 55 and Figures 1 and 4).  Note, the Examiner interprets the dental camera of Popilka et al. equivalent to Applicant’s “3D intraoral camera.”

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kopelman et al. (U.S. Patent 9,510,757)
Kopelman et al. discloses processing intraoral images of a dental site for areas of interest.
Hall-Holt et al. (U.S. Publication 2011/0207074)
Hall-Holt et al. discloses creating a 3D model of target teeth using a digital camera capturing overlapping images.
Adamson et al. (U.S. Publication 2017/0056136)
Adamson et al. discloses a method for performing an optical 3D recording using a hand-held dental camera.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.




/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/5/21